 1

 2

 3

 4                               UNITED STATES DISTRICT COURT

 5                                       DISTRICT OF NEVADA

 6
     UNITED STATES OF AMERICA,                           )
 7                                                       )
                           Plaintiff,                    )
 8                                                       )        2:06-cr-00239-RCJ-PAL-1
            vs.                                          )
 9                                                       )
     KURT J. MYRIE et al.,                               )                 ORDER
10                                                       )
                           Defendants.                   )
11                                                       )

12          Defendant Kurt Myrie pled guilty to: (1) conspiracy to commit bank robbery; (2) armed

13   bank robbery; (3) brandishing a firearm during, in relation to, and in furtherance of a conspiracy

14   to commit bank robbery; and (4) brandishing a firearm during and in relation to a crime of

15   violence. The Court sentenced him to a total of 194 months of imprisonment. He appealed, and

16   the Court of Appeals affirmed his convictions and sentences. Defendant filed a habeas corpus

17   motion under 28 U.S.C. § 2255, arguing that the bank robbery that formed the basis for the

18   brandishing offense was not a “crime of violence” under 18 U.S.C. § 924(c)(3), because the

19   residual clause thereunder defining “crime of violence” was similar to the residual clause of

20   § 924(e)(2), which the Supreme Court had struck down as unconstitutionally vague. Johnson v.

21   United States (Johnson II), 135 S. Ct. 2551 (2015). The Court denied the motion. Myrie asked

22   the Court to stay or withdraw its order because he had not yet received permission from the Court

23   of Appeals under § 2255(h) to file the successive motion. The Court denied the motion.

24          The Court of Appeals has since granted Defendant permission to file a successive § 2255

25   motion, and Defendant has asked the Court to stay its ruling until the Supreme Court resolves a
 1   certiorari petition as to United States v. Blackstone, --- F.3d ----, 2018 WL 4344096 (9th Cir.

 2   2018). The Court denies the motion to stay, because no result of Blackstone can aid Defendant.

 3   The Court can assume for the sake of argument that the present motion is timely under

 4   § 2255(f)(3)—the relevant contested issue in Blackstone—and the merits will still require denial.

 5   Since Defendant first filed his motion, the Court of Appeals has held that bank robbery remains a

 6   categorical “crime of violence” under the physical force clause of § 924(c)(3)(A), regardless of

 7   Johnson II’s invalidation of the residual clause of § 924(c)(3)(B). United States v. Watson, 881

 8   F.3d 782 (9th Cir. 2018) (agreeing with every other Court of Appeals to decide the issue).

 9                                            CONCLUSION

10          IT IS HEREBY ORDERED that the Motion to Stay (ECF No. 247), the Motion to Vacate

11   (ECF No. 216), and a certificate of appealability are DENIED.

12          IT IS SO ORDERED.

13   Dated:this
     Dated   This
                9th 7th
                    day day of November,
                        of October, 2018. 2018.

14

15                                                 ___________________________________
                                                            ROBERT C. JONES
16                                                        United States District Judge

17

18

19

20

21

22

23

24

25                                              Page 2 of 2
